Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 20, claim 20 contains the limitation, “emitting an output optical signal at a specific wavelength range comprises shaping a waveform of the output optical signal”.  No guidance at all is given in the Written Description regarding how to perform this task.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 15, claims 2 and 15 contain limitations directed towards “enhancing” certain properties.  It is not clear what structure or act is implied resulting in the claimed enhancement, nor against what the enhanced properties are being compared.
Regarding claim 13, claim 13 contains the limitation “most of the emitted signal”.  This is a term of degree without sufficient specificity to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radivojevic et al. (2019/0025441).
	Regarding claim 1, Radivojevic discloses a scintillator structure comprising a multilayer nanostructure formed by at least one pair of alternating first and second layered materials being arranged along one or more principal axes (Radivojevic, Fig. 3, items 3, 5); wherein the second layered material has a refractive index being different from the refractive index of the first layered material (Radivojevic, [0005]); wherein said multilayer nanostructure is made of at least two different material compositions and comprises a periodic patterned arrangement (Radivojevic, Fig. 3), or an arrangement having a plurality of layers wherein each layer of the plurality of layers has a different width (unnecessary in reference document due to “or” above), wherein at least one of the first, the second, or a combination of both layered materials, define scintillation properties(Radivojevic, [0011]); each layered material defines geometrical parameters being selected to control an emission rate of an output optical signal and a directionality of an optical signal emission, such that the output signal propagation direction is oriented along the one or more principal axes (Radivojevic, [0061]).

	Regarding claim 2, Radivojevic further discloses the material composition of the first and second layered material and the geometrical parameters of said multilayer nanostructure are selected to create a certain Purcell factor enabling to (a) enhance the number of detectable emitted photons of the optical signal through control over the directionality of the optical signal emission, so that most of the emitted optical signal is detectable by a photodetector, and (b) enhance the rate of emission for the optical signal that is emitted in the preferred direction.( Radivojevic, [0061])

	Regarding claim 3, Radivojevic further discloses at least one of each different material composition or the geometrical parameters of each layered material are selected according to the predetermined wavelength range of the emitted optical signal. (Necessarily true given [0056])

	Regarding claim 4, Radivojevic further discloses said first and second layered material have certain respective thicknesses being selected such that the optical signal shape is altered inside the multilayer nanostructure to be concentrated mostly in the first layered material enhancing the emission rate of the output optical signal. (Radivojevic, [0056], [0060], [0061])

	Regarding claim 5, Radivojevic further discloses said multi-layer nanostructure defines a three- dimensional volume. (inherent: all physical structures, however thin, define a three dimensional volume)

	Regarding claim 6, Radivojevic further disclcoses said patterned arrangement may be one dimensional, two dimensional, or three dimensional. (inherent)

	Regarding claim 7, Radivojevic further discloses said multilayer periodic patterned nanostructure defining a photonic crystal comprising a periodic structure having a period length being selected to correspond to the predetermined emission wavelength range. (Radivojevic, [0056])

	Regarding claim 8, Radivojevic further discloses said period length is selected to be in the order of half the predetermined wavelength range. (Radivojevic [0052])

	Regarding claim 9, Radivojevic further discloses the material composition of said first layered material comprises a scintillator material. (Radivojevic , [0011])

	Regarding claim 10, Radivojevic further discloses the material composition of said first layered material comprises at least two different materials; a first material being a heavy material selected to stop an input radiation, and a second material being capable of emitting an output optical signal of a predetermined range of wavelengths. (Radivojevic [0042], [0051])

	Regarding claim 12, Radivojevic further discloses said multilayer nanostructure comprises a phosphor material combined with a dielectric material (Radivojevic , [0040]-[0046], [0050]) such that said multilayer nanostructure is configured to emit the output signal in the visible or infra-red range. (Many of the listed scintillators emit in at least the visible range)

	Regarding claim 13, Radivojevic further discloses a detector system for detecting an input radiation; said detector system comprising a scintillator structure being as defined in claim 1 and being configured and operable to collect most of the emitted optical signal. (Radivojevic, Fig. 3)

	Regarding claim 14, Radivojevic discloses a method for emitting an output optical signal at a specific wavelength range comprising: selecting at least two layered materials having a different refractive index and at least two different material compositions; wherein at least one of each layered material, or a combination of both layered materials, define scintillation properties and comprises a periodic patterned arrangement or an arrangement having a plurality of layers wherein each layer of the plurality of layers has a different width; selecting geometrical parameters of each layered material to control an emission rate of an output optical signal and a directionality of an optical signal emission; wherein at least one of each different material composition or the geometrical parameters of each layered material are selected according to the specific wavelength range of the emitted output optical signal (See above with respect to claim 1); exposing the at least two layered materials to an input radiation (Fig. 3); and emitting an output optical signal at a specific wavelength range (Fig. 3, output captured by CCD camera 35).

	Regarding claim 15, Radivojevic further discloses selecting at least two layered materials having a different refractive index, at least two different material compositions and geometrical parameters of each layered material comprises creating a certain Purcell factor enabling to (a) enhance the number of detectable emitted photons of the optical signal through control over the directionality of the optical signal emission, so that most of the emitted optical signal is detectable by a photodetector, and (b) enhance the rate of emission for the optical signal that is emitted in the preferred direction. (Radivojevic [0060], [0061])

	Regarding claim 16, Radivojevic further discloses selecting at least two layered materials having a different refractive index, at least two different material compositions and geometrical parameters of each layered material comprises increasing emission of some wavelengths of the output optical signal and reducing emission in other wavelengths of the output optical signal. (Radivojevic [0052], [0053])

	Regarding claim 17, Radivojevic further discloses selecting at least two layered materials having a different refractive index (Radivojevic, [0049]), at least two different material compositions and geometrical parameters of each layered material comprises selecting layered material allowing photoluminescence and/or phosphorescence and/or cathodoluminescence. (scintillation is a subset of photoluminescence)

	Regarding claim 18, Radivojevic further discloses exposing the at least two layered materials to an input radiation and emitting an output optical signal at a specific wavelength range comprises converting energetic particles to an optical signal of lower energy. (Radivojevic, x-ray to CCD detection wavelength, presumably visible)

	Regarding claim 19, Radivojevic further discloses exposing the at least two layered materials to an input radiation comprising exposing the at least two layered materials to at least one of X-ray photons, Gamma-ray photons, UV, energetic free electrons muons, or ions. (Radivojevic, [0069])
	Regarding claim 20, Radivojevic further discloses emitting an output optical signal at a specific wavelength range comprises shaping a waveform of the output optical signal. (inherent: the output waveform has a shape, and was therefore shaped by its process of generation)


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic.
	Regarding claim 11, Radivojevic lacls explicit teaching of said multilayer nanostructure is formed by more than two different materials.
	However, multiple scintillation materials are described in [0041]-[0045].  Each of these compounds has properties that make it desirable as a scintillation material, and where those properties are desirable for example decay rate, brightness, neutron-gamma discrimination etc., use of additional materials to gain the benefit of those properties is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884